PARKER, J.
The appellants contend that the deed executed to the defendant, and .the written agreement taken back by the plaintiff, should not be.construed as a mortgage, because at the .time the relation of debtor and creditor did not exist between the parties, and the defendant did not assume any obligation to pay or advance anything for the plaintiff; that, for -such reason, he was not in a situation to require any security from the plaintiff, and therefore the idea that the deed was intended as a mortgage is effectually rebutted. His claim seems to be that the transaction was a voluntary gift of the premises- to the defendant, with the privilege of repurchasing them upon paying thé amount of the liens then existing against them. It is utterly incredible that the plaintiff ever agreed to give the property to his brother, and purchase it back for something over $6,000, still covered with the incumbrance upon it. From the whole evidence it is manifest that the defendant was to advance the amount due upon the incumbrances, or at least so much of it as was necessary to keep the creditors quiet, and prevent a sale of the property, and hold the title as a security for the advances so made. In this case there was no sale from the plaintiff to the defendant. There is nothing in the writing taken back that indicates a resale was intended, but everything indicates that security for advances to be made was intended. It does not require the citation of authorities to show that, under such circumstances, the relation of mortgagee and mortgagor must exist between the parties. Rogers v. Land Co., 134 N. Y. 197, 32 N. E. Rep. 27. Simon v. Schmidt, 41 Hun, 318. None of the authorities to which we are referred by the appellants’ counsel contradict such a conclusion. Assuming that the defendant is a mere mortgagee in possession of the plaintiff’s property, there will be no dispute but that he is liable to account, and to reconvey upon being paid his debt. Horn v. Keteltas, 46 N. Y. 607; Simon v. Schmidt, above cited.
It is further contended that the complaint is not sufficient to warrant the judgment ordered by the special term. Every fact necessary to establish the relation found to exist between these parties is averred in the complaint. When an answer is served, and a trial had, any relief may be granted that is consistent with such averments. Rogers v. Land Co., 134 N. Y. 219, 32 N. E. Rep. 27. We do not discover any error in the rulings made upon the trial, and, on the whole case, conclude that the judgment should be affirmed, with costs. All concur. • ■